*932OPINION
CLAYTON, Justice.
This appeal is from a judgment for the plaintiff on a sworn account and denying the cross-action of the defendant. We are of the opinion that the judgment of the trial court should be affirmed.
Appellee, El Paso White Truck Company, sued appellant, John Bowen, individually and doing business as Bowen Mobile Homes Sales, on a sworn account under the provisions of Rule 185, Texas Rules of Civil Procedure, alleging that appellee did certain work upon and furnished parts for a truck owned by the appellant, creating a debt in the amount of $311.56 plus attorney fees. Appellant cross-acted on a claim that he was deprived of the use of his truck for a long period of time, to his damage in the amount of $900.00. Trial was to the court without a jury, and judgment was for the plaintiff-appellee in the sum of $430.25, debt and attorney fees, with denial of relief on the cross-action of the defendant-appellant.
Appellant makes three assignments of error to the effect that: (1) there was no testimony as to any agreement between the parties for the parts and services to be furnished ; (2) that the testimony showed that this work was an agreed correction of prior work for which payment had been made; and (3), the evidence showed that appellee knew that appellant needed the truck in his business, yet kept it for nearly a year, thus causing expense to appellant for a replacement.
 No findings of fact were requested or filed. It must be presumed, then, that the trial court resolved in favor of plaintiff-appellee every issue of fact raised by the evidence, and we must view the evidence in the light most favorable to these findings, disregarding all that is contrary thereto. Quinn v. Depree, 157 Tex. 441, 303 S.W.2d 769 (1957); North East Texas Motor Lines v. Dickson, 148 Tex. 35, 219 S.W.2d 795, 11 A.L.R.2d 1065. When each of the appellant’s assignments of error is weighed against the statement of facts in this case, under these rules the conclusion is reached that there is evidence which supports presumed findings on which the judgment could be based.
Each assignment of error is therefore overruled, and the judgment of the trial court is affirmed.